DETAILED ACTION
This is in response to the applicant’s communication filed on 16 November 2020, wherein:
Claims 1, 2, 4-10, 12-18, and 20-24 are currently pending; and
claims 3, 11, 19, and 25 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-10, 12-18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
1. A computer system comprising: 
		a hardware processor; and
a display system in communication with the hardware processor, the display system comprising a graphical user interface;
a real property database comprising traffic flow information for a workforce in regions based on locations of people in the workforce, wherein the regions are organized into levels in a hierarchy in which a parent region in a first level in the levels is comprised of child regions in a second level in the levels that is below the first level in the hierarchy; and 
a property analyzer in communication with the display system and the real property database, the property analyzer implemented in software, hardware, firmware, or a combination thereof and configured to analyze and value real property by:
receiving, using the property analyzer, records with payroll information for the people in the workforce; 
transforming, using the property analyzer, the payroll information into income information; 
identifying, using the property analyzer, location information, including work locations and residence locations, from the payroll information for the people in the workforce; 
deriving, using the property analyzer, routes between the work locations and the residence locations for the people in the workforce; 
identifying, using the property analyzer, traffic flow along the routes by accumulating the derived routes between the work locations and the residence locations for the people in the workforce;
receiving, using the property analyzer, a request for the traffic flow information for the workforce in a region in a selected level in the hierarchy; 
identifying, using the property analyzer, the traffic flow information for the workforce for the region in the selected level in the hierarchy in the real property database; 
identifying, using the property analyzer, values of real properties along the routes within the region; 
displaying the values of real properties within the region and the traffic flow information for the workforce using the graphical user interface on the display system.

Step 1: The claim recites a system and therefore, falls into a statutory category.  Claims 9 and 17 recite a method and a computer program product, respectively, and therefore, also fall into a statutory category.
  
Step 2A – Prong 1 (Is a Judicial Exception Recited?): The claim as a whole recites a system of organizing human interactions.  The claimed invention allows for users to transform, identify, derive, and display information, which is a certain method of organizing human activity, in the form of commercial or legal interactions.  Thus, the claim recites an abstract idea.

Also, the limitations allowing for users to transform, identify, derive, and display information are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the system includes “a hardware processor,” “a display system,” and “a property analyzer” (claim 1), “a computer system” (preamble of claim 9), and a “computer readable storage medium” (claim 17), nothing in the claim elements precludes the steps from practically being performed in the mind.  The Examiner notes that the “database” could be a filing cabinet and does not indicate computer hardware must be provided.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): The claim as a whole merely describes how to generally “apply” the concepts of transforming, identifying, deriving, and displaying information in a computer environment.  In particular, the claim recites the additional elements of a generic “hardware processor,” “display system,” “property analyzer” (claim 1) “computer system” (claim 9), and “computer readable storage medium” (claim 17).  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of transforming, identifying, deriving, and displaying information.  Additionally, the “receiving” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): As noted previously, the claim as a whole merely describes how to generally “apply” the concepts of transforming, identifying, deriving, and displaying information in a computer environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the claims append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that some of the computer functions claimed (the “receiving,” “transforming,” and “deriving” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, and identifying performing repetitive calculations as work, as recognized by Flook).  The claim is not patent eligible as, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. 

Examiner notes that independent claims 9 and 17 are similar to claim 1 and the same analysis applies to claims 9 and 17 as to claim 1.

Dependent claims 2, 4-8, 10, 12-16, 18, and 20-24 merely add further details of the abstract steps/elements recited in claims 1, 9, and 17 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2, 4-8, 10, 12-16, 18, and 20-24 are also non-statutory subject matter.

Dependent claims 2, 10, and 18 further limit the abstract idea by introducing the element of mapping the locations of the people, and updating the traffic flow information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2, 10, and 18 are also non-statutory subject matter. 

Dependent claims 4, 12, and 20 further limit the abstract idea by introducing the element of identifying  statistical information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 4, 12, and 20 are also non-statutory subject matter.

Dependent claims 5, 13, and 21 further limit the abstract idea by introducing the element of displaying  statistical information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 5, 13, and 21 are also non-statutory subject matter.

Dependent claims 6, 14, and 22 further limit the abstract idea by introducing the element of displaying a map and traffic flow information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 6, 14, and 22 are also non-statutory subject matter.

Dependent claims 7, 15, and 23 further limit the abstract idea by introducing the element of displaying graphics on a map, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 7, 15, and 23 are also non-statutory subject matter.

Dependent claims 8, 16, and 24 further limit the abstract idea by further describing the region, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 8, 16, and 24 are also non-statutory subject matter.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention is directed towards the abstract idea of organizing human interactions.  Lacking significantly more for the remainder of the claim, the invention is nothing more than an abstract idea.

Claim Rejections - 35 USC § 112
WITHDRAWN, in light of Applicant’s amendments.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, 9, 12, 13, 16, 17, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over www.census.gov, as displayed on February 21, 2014 using the way back machine (hereinafter referred to as “Census”), in view of Den Herder et al. (US 20130179357), in view of Stehle et al. (US 20070293958), and further in view of Taylor et al. (US 20120035983). 

Referring to claim 1:
Census discloses a computer system comprising: 

a hardware processor (Census page 1 wherein the census page is a website, which must be run on a computer system including a processor); and 

a display system in communication with the hardware processor, the display system comprising a graphical user interface (Census page 1 wherein the census page is a website, which in order to be viewed, must include a display system); 

a real property database comprising traffic flow information for a workforce in regions based on locations of people in the workforce, wherein the regions are organized into levels in a hierarchy in which a parent region in a first level in the levels is comprised of child regions in a second level in the levels that is below the first level in the hierarchy (Census pages 28-241 wherein Table 1 is an Excel database with regions organized into the hierarchy of states and counties/parishes); and 

a property analyzer in communication with the display system and the real property database, the property analyzer implemented in software, hardware, firmware, or a combination thereof and configured to...by: identifying, using the property analyzer, location information, including work locations and residence locations, from the payroll information for the people in the workforce (Census page 3, paragraph 2 references identifying workers’ residence locations and workplace locations); receiving, using the property analyzer, a request for the traffic flow information for the workforce in a region in a selected level in the hierarchy; identifying, using the property analyzer, the traffic flow information for the workforce for the region in the selected level in the hierarchy in the real property database; and displaying...the traffic flow information for the workforce in a graphical user interface on the display system (Census pages 28-241 where the computer accessing the website receives a request when the user clicks on the link for the excel spreadsheet of Table 1 and the user scrolls to the traffic flow information for the desired region, so that the traffic flow information is displayed on the computer display).

Census discloses surveys and analysis of commuting data (see page 1).  Census does not disclose ...analyze and value real property...; identifying, using the property analyzer, values of real properties along the routes within the region; displaying the values of real properties within the region...; and displaying the values of real properties within the region and the traffic flow information for the workforce using the graphical user interface on the display system.

However, Den Herder teaches a related system which uses traffic features to evaluate property appraisals (abstract).  Den Herder teaches ...analyze and value real property... (Den Herder [0023] In one embodiment, traffic features of homes are used in automated electronic appraising and in the electronic review of appraisals...It also allows automated review of appraisals to determine if they fairly accounted for the traffic dimension in the selection of comps and in making any price adjustments[0023]); identifying, using the property analyzer, values of real properties along the routes within the region (Den Herder [0022][0023][0152]-[0154] In one embodiment, traffic features of homes are used in automated electronic appraising and in the electronic review of appraisals...This allows traffic features to be used in the automated selection of comparable properties and in the adjusting of comp prices in appraisals[0023]); displaying the values of real properties within the region and the traffic flow information for the workforce using the graphical user interface on the display system (Den Herder [0026][0152]-[0154] and Fig. 8A where Fig. 8A provides a map and a property grid, displaying the values of real properties and traffic flow feature in the region); and

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Census to incorporate analyzing properties, identifying and displaying values of properties, and performing an operation with respect to property as taught by Den Herder because this would provide a manner for allowing traffic features to be accounted for in property appraisals (Den Herder [0022]) thus aiding the user by providing a more accurate valuation.

Census, as modified by Den Herder, discloses surveys and analysis of commuting data (see page 1).  Census, as modified by Den Herder and Journey, does not disclose deriving, using the property analyzer, routes between the work locations and the residence locations for the people in the workforce; and identifying, using the property analyzer, traffic flow along the routes using the location information for the people in the workforce.

However, Stehle teaches a complementary system for travel-demand forecasting for predicting traffic volume (abstract).  Stehle teaches deriving, using the property analyzer, routes between the work locations and the residence locations for the people in the workforce; and identifying, using the property analyzer, traffic flow along the routes by accumulating the derived routes between the work locations and the residence locations for the people in the workforce (Stehle [0059][0088][0091] [0092][0099][0107][0211] ...a user may input their route to work...[0059] and ...it may be the case that a person who makes $50,000 a year and lives a certain distance away from downtown and living in a certain geographic location tends to modify an offered route according to a certain way. This data can be used to extrapolate a traffic pattern even if only the demographic data of other individuals is known. For example, census data or other data may be used to determine how many people having similar demographic profiles also live within a certain range of the first individual and who also work downtown. Thus, it can be surmised that at least a certain percentage of people will also modify their otherwise default driving route in accordance with the way that the known individual modified his or her driving route. This data can be used to more accurately predict a traffic pattern along a certain route, including the original driver's modified driving route[0092] and ...completing the steps a-c for additional origins and destinations from the user or from additional users to produce an aggregated set of origin-destination pairs; and predicting future traffic patterns based, at least in part, on the aggregated set of origin-destination pairs...[0211]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Census and Den Herder to incorporate deriving routes and identifying traffic flow as taught by Stehle because this would provide a manner for facilitating the forecasting of traffic patterns (Stehle [0101]), thus aiding the user by providing desired information.

Census, as modified by Den Herder and Stehle, discloses surveys and analysis of commuting data (see page 1).  Census, as modified by Den Herder and Stehle, does not disclose receiving, using the property analyzer, records with payroll information for the people in the workforce; and transforming, using the property analyzer, the payroll information into income information.

However, Taylor teaches a related system for calculating payroll and other metrics (abstract).  Taylor teaches receiving, using the property analyzer, records with payroll information for the people in the workforce; and transforming, using the property analyzer, the payroll information into income information (Taylor [0025] As mentioned above, the current invention collects, aggregates and transforms HCM data from payroll and benefits transactions...Select fields of HCM data (management efficiency 62, active U.S. employees 64, active foreign employees 66, average base salary...) were aggregated...[0025]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Census, Den Herder, and Stehle to incorporate receiving payroll records and transforming the information as taught by Taylor because this would provide a manner for comparing information (Taylor [0025]) thus aiding the user by providing desired information.


Referring to claims 9 and 17:
Claims 9 and 17 are rejected on the same basis as claim 1.

Referring to claim 4:
Census discloses wherein the property analyzer identifies statistical information for the regions and stores the statistical information in the real property database (Census page 13 shows a chart with statistical information for various regions).

Referring to claims 12 and 20:
Claims 12 and 20 are rejected on the same basis as claim 4.

Referring to claim 5:
Census discloses wherein the property analyzer displays the statistical information for the region in the graphical user interface on the display system (Census page 13 shows a chart with statistical information for various regions which is displayed on a computer display via the website).

Referring to claims 13 and 21:
Claims 13 and 21 are rejected on the same basis as claim 5.

Referring to claim 8:
Census discloses wherein the region is selected from one of a census block, a block group, a census track, a county, a state, and a region of the county (Census pages 28-241 wherein Table 1 is an Excel database with regions organized into the hierarchy of states and counties/parishes).

Referring to claims 16 and 24:
Claims 16 and 24 are rejected on the same basis as claim 8.

Claims 2, 3, 6, 7, 10, 11, 14, 15,18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over www.census.gov, as displayed on February 21, 2015 using the way back machine (hereinafter referred to as “Census”), in view of Den Herder et al. (US 20130179357), in view of Stehle (US 20070293958), in view of Taylor et al. (US 20120035983), and further in view of “Journey to Work, Long Island & New York City: Still Connected,” June 2015 (hereinafter referred to as “Journey”).

Referring to claim 2:
Census discloses wherein the property analyzer: maps the locations of the people into regions in the real property database; and updates the traffic flow information for the regions identified, wherein the traffic flow information in the regions is updated using…the location information (Census page 2, first paragraph discloses that location information is identified; page 2, second paragraph and page 3, second paragraph, indicate that county level commuting flows are provided, which requires mapping the locations and updating the traffic flow information in the regions (counties)).

Census, as modified by Den Herder, Stehle, Taylor, and Emison, discloses surveys and analysis of commuting data (see page 1).  Census, as modified by Den Herder, Stehle, Taylor, and Emison, does not disclose wherein the traffic flow information in the regions is updated using the income information…  

However, Journey teaches a similar system for examining commuting patterns (see page 2, Introduction).  Journey teaches wherein the traffic flow information in the regions is updated using the income information… (Journey pages 3-5 showing wage/salary information for various counties and which percentages come from commuting).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Census, Den Herder, Stehle, Taylor, and Emison, to incorporate payroll records into traffic flow information as taught by Journey because this would provide a manner for analyzing economic links between areas (Journey page 2, Introduction) thus aiding the user by providing desired information.

Referring to claims 10 and 18:
Claims 10 and 18 are rejected on the same basis as claim 2.

Referring to claim 6:
Census discloses the property analyzer displays a map of regions in the selected level for the region in the request; and displays the traffic flow information in association with the map of the regions in the graphical user interface on the display system (Census page 23 shows a map which displays traffic flow information in association with the map).

Census, as modified by Journey, discloses in displaying income information in the graphical user interface on the display system (Journey pages 3-5 showing wage/salary information for various counties and which percentages come from commuting).

Referring to claims 14 and 22:
Claims 14 and 22 are rejected on the same basis as claim 6.

Referring to claim 7:
Census discloses wherein in displaying the traffic flow information in association with the map of regions in the graphical user interface on the display system, the property analyzer displays a group of graphical indicators that indicate a workflow from a group of locations for the workforce working in a selected region in the regions to the selected region (Census pages 23 and 26 wherein page 23 shows the map and page 26 provides graphical indicators in the form of Table 6 on page 26 which indicates workflow).

Referring to claims 15 and 23:
Claims 15 and 23 are rejected on the same basis as claim 7.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered and Examiner responds as follows.

I. Examiner Interview Summary
Examiner has no comment on the Applicant’s summary.

II. 35 USC 101
	35 USC 101, Step 2A, prong I
Applicant argues that the elements cited in the Office Action are not certain methods of organizing human activity.  Examiner respectfully disagrees.  As is stated above, the claims are directed to commercial or legal interactions; more specifically, in this case, the claims are related to sales activities or behaviors, as the claims are concerned with identifying values of real properties.  Examiner notes that a computer implemented method is not exempt from being directed to a method of organizing human activity (as Applicant seems to argue on Page 10 of the Remarks).

	35 USC 101, Step 2A, prong II
Applicant then argues that Core Wireless found that claims that recite displaying a GUI are directed to statutory subject matter “because such a display is more than just displaying data or summarizing information” (Page 11 of Remarks).  Examiner respectfully disagrees.  Core Wireless is often cited for showing an improvement in computer functionality, namely an improved user interface for electronic devices (see MPEP 2106.05(a)).  In Core Wireless, there was an identified problem of limited screen space, which was improved by the display of a limited set of information to the user, which was a change from conventional user interface methods, and resulted in an improved user interface.  Here, unlike Core Wireless, the display of information in a GUI is NOT a change from conventional methods, does not result in an improved user interface, and does not overcome a technical problem.

	35 USC 101, Step 2B
Applicant argues that the claimed invention is “necessarily rooted in computer technology” like DDR Holdings and refers to problems arising with provision of accurate information to identify the value of real properties (page 15 of Remarks).  Examiner respectfully disagrees that this problem is rooted in computer technology.  Providing accurate information is a problem regardless of whether a computer is used or not.  

Applicant further argues that similarly to Core Wireless, Applicant’s claimed invention recites a particular manner by which data is accessed and limitations that restrain the type of data displayed.  Examiner respectfully disagrees.  Applicant’s invention merely provides a GUI to display data – something that is well understood, routine, and conventional.

III. 35 USC 112
Withdrawn, in light of Applicant’s amendments.

IV. 35 USC 103
The Applicant argues that Ran does not meet the claim element of identifying traffic flow along the routes using the location information for the people in the workforce, stating that Ran only teaches routing for a single person.  Examiner respectfully disagrees.  Regardless, in response to the amendments, Examiner has provided new art with new citations for this element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: A. Abadi, T. Rajabioun and P. A. Ioannou, "Traffic Flow Prediction for Road Transportation Networks With Limited Traffic Data," in IEEE Transactions on Intelligent Transportation Systems, vol. 16, no. 2, pp. 653-662, April 2015, doi: 10.1109/TITS.2014.2337238. Abadi discloses a system for obtaining accurate information about current and future traffic flows.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689